Citation Nr: 1230982	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back or spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a hearing at the local RO before a Veterans Law Judge.  See February 2005 VA Form 9.  The RO scheduled the Veteran for a hearing in February 2007, and the Veteran received notice of the scheduled hearing in January 2007; however, he did not appear, cancel, or reschedule the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

The Veteran submitted evidence in March 2012 which was not included in the June 2012 supplemental statement of the case (SSOC); however, the evidence is duplicative and has previously been reviewed by the RO.  In a response to the June 2012 SSOC, the Veteran submitted a waiver of RO consideration of any additional evidence.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case.  38 C.F.R. § 20.1304.   

The Board remanded the Veteran's appeal in August 2008, December 2010, and February 2012.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran sustained a back injury due to a motor vehicle that occurred during service in September 1967; the service treatment records do not demonstrate any additional back injury aside from back contusion which was the result of the motor vehicle accident, nor does the Veteran contend that he incurred an additional back injury during service.

2.  The Veteran's spine or back disability was not incurred in the line of duty.


CONCLUSION OF LAW

The criteria for service connection for a back or spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice was sent in June 2003 and March 2006 letters and the claim was readjudicated, most recently in a June 2012 SSOC.  Mayfield, 444 F.3d at 1333.

Regarding the duty to assist, VA has obtained service treatment records, obtained VA outpatient and private treatment records, afforded the Veteran physical examinations, and assisted the Veteran in obtaining evidence.  The Veteran's representative argued that the February 2011 VA examiner did not provide an adequate opinion.  See July 2012 written brief.  Specifically, the representative asserted that the opinion offered by the physician did not address the etiology of the Veteran's current back or spine disability as directed by the December 2010 remand order.  The Board finds that the VA examiner answered the question posed by the Board, which was to address the likelihood of whether any currently demonstrated back disability was related to service.  In providing the opinion, the examiner addressed the Veteran's back injury sustained during the in-service motor vehicle accident, as he acknowledged the service treatment records which note the Veteran suffered a back contusion due to a motor vehicle accident in September 1967, however, with no residual disability documented.  The examiner further noted that subsequent to the accident, the Veteran sought treatment at the clinic several times in 1968, but did not complain of a back problem.  The examiner concluded that the Veteran's August 1968 separation examination report was negative for a spine disability.  Thus, based upon an examination of the Veteran and review of the claims file, the February 2011 VA examination determined that the Veteran's current back disability was less likely than not related to his service, to include the September 1967 in-service motor vehicle accident.    

As such, the Board finds that there has been substantial compliance with the remand directives.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Discussion

The Veteran contends that he sustained his current back disability in a September 1967 motor vehicle accident that occurred during service.  He does not contend, nor does the evidence reflect, that he incurred an additional back injury during service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301. 

"In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct.  A service department finding that injury, disease or death incurred in the line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  An action will be willful misconduct if it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(n).

The Veteran's August 1966 induction physical examination report is negative for complaints, treatment, or a diagnosis of a back or spine condition.  Service treatment records demonstrate that as a result of the September 1967 motor vehicle accident, the Veteran sustained a dislocated left hip and contusions to the chest and back.  He was subsequently put on physical profile (limited duty) for six months.  See September 1967 and April 1968 service treatment records.  An August 1968 separation examination report is negative for complaints, treatment, or a diagnosis of a back or spine condition.

In a December 2010 decision, the Board specifically found that the injuries sustained in the September 1967 accident were not incurred in the line of duty.  Service connection for a left hip disability was denied at that time.  The Veteran has not appealed that decision and it is final.  The back claim was remanded for further development.  

Post-service private treatment records dated October 1983 show the Veteran sought treatment for back pain.  A November 1983 private record demonstrates the Veteran underwent surgery to address a ruptured intervertebral disc and S1 nerve root decompression.

A March 2003 VA outpatient treatment record includes the Veteran's history of a motor vehicle accident and complaints of back pain.  X-rays show degenerative changes.  The impression was osteoarthritis.

A May 2003 private treatment record shows the Veteran reported a history of a motor vehicle accident at age 19, as well as surgery in 1983 for an L-4 ruptured disc.   

Private treatment records dated from May 2003 through September 2008, and from January 2009 through March 2012 demonstrate that the Veteran sought treatment for back pain from Dr.J.J., his chiropractor.  

Post-service medical evidence includes a February 2005 report from C.M., D.C.C.T (also the Veteran's brother-in-law).  C.M. noted that he was aware of the Veteran's car accident during service in 1967.  He indicated that the Veteran underwent back surgery in 1983.  He stated that over the years, the Veteran told him that he continued to experience back pain.  C.M. noted that approximately two years ago, the Veteran began experiencing severe cervical and thoracic spine pain.  C.M. indicated that MRI's and x-rays of those areas dated in 2003 revealed advanced stage osteoarthritis.  C.M. opined that the Veteran's spine experienced severe trauma and the concluded that the Veteran was currently suffering from injuries due to the 1967 car accident. 

In an April 2005 letter, Dr. J.J. noted the Veteran's complaints of spine pain.  Dr. J.J. noted the Veteran's diagnosis of cervical spine osteoarthritis which was shown on x-rays, as well as in an MRI report.  Dr. J.J. stated that he was aware of the Veteran's 1967 car accident, and indicated that the current findings of limited range of motion, extreme stiffness, and osteoarthritis of the cervical spine were consistent with expected repercussions of such accident.  

The report of a January 2009 VA examination includes the Veteran's contentions of back pain due to a 1967 in-service motor vehicle accident which was exacerbated by his subsequent in-service physical training.  The diagnosis was degenerative joint disease of the entire spine.  The examiner opined that the Veteran's current back condition was most likely caused by the motor vehicle accident in September 1967 and "active duty."   

The opinion suggested that the Veteran sustained another in-service injury in addition to those documented in connection with the motor vehicle accident.  Given the prior determination that the injuries sustained in the accident were not incurred in the line of duty, the Board remanded the claim to obtain clarification.  

The report of a February 2011 VA examination opinion includes the Veteran's report of back pain and stiffness since the 1967 in-service motor vehicle accident.  The diagnosis was dejenerative joint disease and degenerative disc disease of the thoracic and lumbar spine.  Following the examination and review of the claims file, the examiner opined that it was less likely than not that the Veteran's current back conditions were related to service.  In providing the opinion, the examiner noted that service treatment records demonstrate the Veteran suffered a back contusion due to a motor vehicle accident in September 1967, however, with no residual disability documented.  The examiner further noted that subsequent to the accident, the Veteran sought treatment at the clinic several times in 1968, however, the Veteran did not complain of a back problem.  The examiner concluded that the Veteran's August 1968 separation examination report was negative for a spine disability.  

The Veteran has a current back disability.  Service treatment records document one in-service back injury due to a September 1967 motor vehicle accident.  The record includes two private opinions, and one VA opinion which relate the Veteran's current back disability to his September 1967 in-service motor vehicle accident.  While the January 2011 VA examiner opined that the Veteran's current back disability was related to his in-service motor vehicle accident and his active service, suggesting that the Veteran may have experienced an additional back injury during service, the most recent February 2011 VA opinion, does not relate the Veteran's current back disability to his service, to include the September 1967 motor vehicle accident.  Further, the February 2011 VA examiner provided a detailed review of the Veteran's service treatment records and did not find that the Veteran suffered an additional injury to his back, aside from the 1967 motor vehicle accident.  Finally, the Veteran does not contend that he experienced any additional injury to his back during service, aside from the injury sustained in the September 1967 motor vehicle accident and he has not indicated such to any of the examiners or treatment providers.  

To the extent the other opinions relate the Veteran's current back complaints to the in-service accident, it has previously been determined that the injuries sustained in that accident were not in the line of duty.    

Accordingly, the Veteran's claim for direct service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back or spine disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


